Citation Nr: 1124427	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder (claimed as left leg condition).

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to March 2006.  

This matter comes before the Board of Veterans' Appeals (BVA) from a March  2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran claims to have current disabilities related to her back, left hip/leg, and feet due to an in-service incident.  In particular, she claims to have been at the bottom of a fall involving several people during basic training in December 2004, after which she was treated at a facility in Fort Leonard Wood, Missouri.  She claims to have required crutches and medication for one month following the incident.  See February 2009 statement and April 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).

A review of the claims file reveals that the Veteran's service treatment records are associated with the file, but appear to be incomplete.  There is evidence of treatment related to the Veteran's back, feet, and hips in December 2004.  The in-service incident and prescription of medication and crutches is not with those records.  The Board also observes that there is no entrance or separation examination report.  As such, it appears that the Veteran's service treatment records are potentially incomplete.  Under 38 C.F.R. § 3.159(c)(2), VA  has a duty to assist the Veteran in obtaining records such as these, which are in control of a Federal department or agency.  Because this duty is seemingly not yet met, these issues must be remanded.

Also, the RO essentially denied these claims due to the VA examiner's finding that there are not current diagnosed disabilities associated with the Veteran's claims.  However, with her February 2009 statement, she submitted an undated private podiatry record, as well as a March 2009 private treatment record showing treatment of low back pain.  To date, VA has not followed up with the Veteran to request authorizations to obtain the complete clinical records from these private physicians, or otherwise attempt to obtain these potentially relevant records.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist in this regard.  Thus, these issues must be remanded.  Once all relevant treatment records are associated with the claims file, the Veteran should be scheduled for an additional VA examination by a VA physician based upon the complete record.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all outstanding service treatment records, including those from any treatment facility at Fort Leonard Wood, Missouri, in 2004, and associate the records with the claims file.

2.  The RO/AMC shall obtain from the Veteran appropriate authorization to obtain records from any private physician that has treated her for her claimed disorders at any time since her period of active service.  Once the authorizations are received, efforts must be undertaken to obtain all relevant private treatment records, and associated with the claims file.

3.  The RO/AMC shall then schedule the Veteran for an appropriate examination by a VA physician so as to ascertain the nature and etiology of her asserted low back, left hip, and bilateral foot disorders.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and clinical findings reported in detail.

The examiner is directed to clearly identify all disorders of the low back, left hip, and feet.  For each such disorder, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder found on examination was incurred in or aggravated by service, to include the reported inservice fall during basic training in December 2004, for which she was treated at a facility in Fort Leonard Wood, Missouri.

In doing so, the examiner must consider the Veteran's statements regarding the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with due process considerations.  No inference should be drawn as to the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

